MEMORANDUM **
Hipólito Lopez Bobadilla appeals his guilty-plea conviction and 70-month sentence for possession with intent to distribute, and distribution of, over 100 grams of heroin, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court erred in: (1) failing to advise him of the government’s right to use appellant’s statements made under oath against him, (2) failing to advise that he had the right to persist in his plea of not guilty, (3) failing to inquire whether appellant’s plea was the result of force, threats, or promises, and (4) failing to advise appellant of his mandatory minimum sentence. Because the claims were not preserved for appeal, we review for plain error, United States v. Vonn, 535 U.S. 55, 63, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002), and find none.
Rule 11 “is not to be read as requiring a litany or other ritual which can be carried out only by word-for-word adherence to a set ‘script.’” United States v. Van Doren, 182 F.3d 1077, 1080 (9th Cir.1999) (citations omitted). Upon review of the record, we conclude that the district court properly advised appellant of all of his Rule 11 rights.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.